19-10747-shl   Doc 156   Filed 08/14/19     Entered 08/14/19 14:06:49   Main Document
                                          Pg 1 of 23




                                             1
                         19-10747-shl               Doc 156            Filed 08/14/19            Entered 08/14/19 14:06:49                 Main Document
                                                                                               Pg 2 of 23

In re: Jeffrey Lew Liddle                                                                   Case No. 19-10747
                                         Debtor                                             Reporting Period: July 1, 2019 - July 31, 2019

                           INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending
cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was
filed. Attach the bank statements and a detailed list of all disbursements made during the report period that includes
the date, the check number, the payee, the transaction description, and the amount. A bank reconciliation must
be attached for each account. [See MOR-1 (CON'T)]


                                                                                                                                               Cumulative
                                                                                                                           Current Month      Filing to Date
                                                                                                                              Actual              Actual
Cash - Beginning of Month
 Personal (1)                                                                                                                   $2,136,371               $103
 L&R                                                                                                                              (136,115)            22,447
Total Cash - Beginning of Month                                                                                                 $2,000,256            $22,550


Cash Receipts
 Personal                                                                                                                          $3,701          $2,244,259
 L&R Income                                                                                                                       110,016             330,042
Total Cash Receipts                                                                                                              $113,717          $2,574,300

Cash Disbursements
Personal Disbursements
 Rent                                                                                                                               (7,800)           (30,400)
 Property Taxes                                                                                                                    (38,587)           (46,586)
 Insurance (Personal / Renter's / Auto / Other)                                                                                          -             (8,573)
 Utilities                                                                                                                          (1,021)            (4,621)
 Cable / Internet / Phone / Cell                                                                                                      (798)            (3,836)
 Incidentals (Food / Taxi / Other)                                                                                                  (4,953)           (16,607)
 Dining Out                                                                                                                           (534)            (1,853)
 Membership dues                                                                                                                      (935)              (935)
 Charitable Donations                                                                                                                    -                  -
 Clothing / Garment Care                                                                                                                 -             (1,634)
 Personal Care                                                                                                                         (55)               (81)
 Credit Card Payments / Bank Fees                                                                                                     (155)              (252)
 Car Payments                                                                                                                       (2,888)            (4,814)
 Auto Insurance (included above)                                                                                                         -                  -
 Garage/Gasoline/Tolls                                                                                                                (802)            (3,020)
 Medical Health Insurance                                                                                                                -                  -
 Out of Pocket Health Expenses                                                                                                           -                  -
 Travel/Vacation                                                                                                                         -                  -
 Mass Transit / Transportation                                                                                                         (35)              (217)
 Child Care Expenses (Tuition/Rent)                                                                                                (11,334)           (19,861)
 Estimated Taxes (Federal/State/Local)                                                                                                   -               (437)
 Other                                                                                                                              (3,257)           (33,390)
Personal Disbursements                                                                                                             (73,154)          (177,118)




                                                                                                     2                                                           2 of 15
                         19-10747-shl               Doc 156            Filed 08/14/19            Entered 08/14/19 14:06:49                 Main Document
                                                                                               Pg 3 of 23

In re: Jeffrey Lew Liddle                                                                   Case No. 19-10747
                                         Debtor                                             Reporting Period: July 1, 2019 - July 31, 2019

                           INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending
cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was
filed. Attach the bank statements and a detailed list of all disbursements made during the report period that includes
the date, the check number, the payee, the transaction description, and the amount. A bank reconciliation must
be attached for each account. [See MOR-1 (CON'T)]


                                                                                                                                               Cumulative
                                                                                                                           Current Month      Filing to Date
                                                                                                                              Actual              Actual
L&R Disbursements
 Rent                                                                                                                              (15,973)           (55,009)
 Attorney Payroll                                                                                                                  (24,281)           (46,082)
 Headhunter                                                                                                                              -            (40,000)
 JLL Draw                                                                                                                                -            (47,150)
 Staff Payroll                                                                                                                     (13,986)           (57,259)
 New Hire (Paralegal/Assistant)                                                                                                          -                  -
 Insurance (Health / Life / Other)                                                                                                  (5,606)           (60,465)
 Malpractice Insurance                                                                                                                   -            (28,875)
 Utilities                                                                                                                               -                  -
 Office Services (Solarus technologies)                                                                                             (2,722)            (6,722)
 Repairs/Maintenance                                                                                                                     -                  -
 Other Operating Expenses                                                                                                         ($19,540)          (119,134)
 Accounting Services                                                                                                               (41,000)           (41,000)
L&R Disbursements                                                                                                                 (123,108)          (501,696)
Total Ordinary Disbursements                                                                                                      (196,262)          (678,814)
Reorganization Items
 UST Fees                                                                                                                             (975)             (1,300)
 Bankruptcy Counsel                                                                                                                      -                   -
 Accountants                                                                                                                             -                   -
 Unsecured Creditors Professionals                                                                                                       -                   -
Total Reorganization Items                                                                                                            (975)             (1,300)

Total Disbursements (Ordinary + Reorg)                                                                                            (197,237)          (680,114)

Net Cash Flow (Total Receipts - Total Disbursements)                                                                              ($83,520)        $1,894,186

Beginning Bank Cash                                                                                                             $2,000,256            $22,550
 Net Cash Flow                                                                                                                     (83,520)         1,894,186
Ending Cash Balance                                                                                                             $1,916,736         $1,916,736




                                                                                                     3                                                            3 of 15
                         19-10747-shl               Doc 156            Filed 08/14/19            Entered 08/14/19 14:06:49                 Main Document
                                                                                               Pg 4 of 23

In re: Jeffrey Lew Liddle                                                                   Case No. 19-10747
                                         Debtor                                             Reporting Period: July 1, 2019 - July 31, 2019

                           INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending
cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was
filed. Attach the bank statements and a detailed list of all disbursements made during the report period that includes
the date, the check number, the payee, the transaction description, and the amount. A bank reconciliation must
be attached for each account. [See MOR-1 (CON'T)]


                                                                                                                                               Cumulative
                                                                                                                           Current Month      Filing to Date
                                                                                                                              Actual              Actual
                                           THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)


                                                                                                                                               Cumulative
                                                                                                                           Current Month      Filing to Date
                                                                                                                              Actual              Actual

Total Disbursements (2)                                                                                                           $70,354            $154,318
 Less: Transfers to Other Debtor In Possession Accounts                                                                                 -                   -
 Plus: Estate Disbursements made by outside sources (i.e. from escrow accounts)                                                         -                   -
Total Disbursements for Calculating U.S. Trustee Quarterly Fees                                                                   $70,354            $154,318


Notes:
(1)
      Includes separate property of Tara Liddle with regards to her share of the sale proceeds - ~$1,090,604.
(2)
      Excludes $22,800 that was distributed to Tara Liddle from her share of the sale proceeds per consents.




                                                                                                     4                                                          4 of 15
           19-10747-shl     Doc 156   Filed 08/14/19     Entered 08/14/19 14:06:49            Main Document
                                                       Pg 5 of 23


In re: Jeffrey Lew Liddle        Case No. 19-10747
                Debtor           Reporting Period: July 1, 2019 - July 31, 2019

                                                  CASH RECEIPTS

Description                             Date           Amount                               Category
Personal Income
 Social Security Payment              7/24/2019               $3,701 Social Security Monthly Payment

Total Personal Income                                         $3,701

L&R Income
 Client Fee Payment                    7/8/2019               19,637   Cash collections - Client Fee Payment
 Client Fee Payment                   7/10/2019               50,000   Cash collections - Client Fee Payment
 Client Fee Payment                   7/17/2019               11,767   Cash collections - Client Fee Payment
 Client Fee Payment                   7/22/2019               21,862   Cash collections - Client Fee Payment
 Client Fee Payment                   7/30/2019                6,750   Cash collections - Client Fee Payment

Total L&R Income                                          110,016

Total Cash Receipts                                      $113,717




                                                                                                  FORM MOR 1 Cash Receipts
                                                                                                                   2/2008
                                                          5                                                 PAGE 5 OF 15
               19-10747-shl                Doc 156        Filed 08/14/19            Entered 08/14/19 14:06:49                           Main Document
                                                                                  Pg 6 of 23



In re Jeffrey Lew Liddle                                                         Case No. 19-10747
      Debtor                                                            Reporting Period: July 1, 2019 - July 31, 2019

                                                      BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                               Operating                     Payroll                      Tax                           Other
                                       #                            #                          #                          #
     BALANCE PER                                                                                                                             $1,916,736
     BOOKS

     BANK BALANCE                                                                                                                            $1,916,736
     (+) DEPOSITS IN                                                                                                                                 0
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING                                                                                                                                 0
     CHECKS (ATTACH
     LIST) :
     OTHER (ATTACH
     EXPLANATION)

     ADJUSTED BANK                                                                                                                           $1,916,736
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                           Date                      Amount                       Date                          Amount




     CHECKS OUTSTANDING                           Ck. #                      Amount                       Ck. #                         Amount




     OTHER




                                                                                                                                                          FORM MOR-1 (CONT)
                                                                                                                                                                      2/2008
                                                                                                                                                               PAGE 6 OF 15

                                                                                        6
                     19-10747-shl   Doc 156    Filed 08/14/19     Entered 08/14/19 14:06:49     Main Document
                                                                Pg 7 of 23




In re: Jeffrey Lew Liddle      Case No. 19-10747
               Debtor          Reporting Period: July 1, 2019 - July 31, 2019


                               Statement Regarding Bank Account Statements
                               The Debtor has attached the available bank account statements to the monthly
                               operating report. The Debtor-In-Possession account was opened at Wells Fargo on
                               March 27, 2019.
                               Copies of bank account statements related to Liddle & Robinson will be made
                               available for inspection upon request by the United States Trustee’s Office.


                                                      BY:
                                                        /s/ Jeffrey L. Liddle
                                                        Name: Jeffrey Lew Liddle




                                                                                                                 FORM Statement
                                                                                                                         2/2008
                                                                                                                   PAGE 7 OF 15


                                                                    7
          19-10747-shl           Doc 156         Filed 08/14/19           Entered 08/14/19 14:06:49                    Main Document
                                                                        Pg 8 of 23
Wells Fargo Combined Statement of Accounts
July 31, 2019     ■   Page 1 of 8




                                                                                               Questions?
JEFFREY L LIDDLE                                                                               Available by phone 24 hours a day, 7 days a week:
                                                                                               Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH11 CASE #19-10747 (SNY)                                                                       1-800-742-4932
                                                                                                TTY: 1-800-877-4833
                                                                                                En español: 1-877-727-2932

                                                                                                       1-800-288-2288 (6 am to 7 pm PT, M-F)

                                                                                               Online: wellsfargo.com

                                                                                               Write: Wells Fargo Bank, N.A. (348)
                                                                                                       P.O. Box 6995
                                                                                                       Portland, OR 97228-6995




 You and Wells Fargo                                                                           Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                  A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                convenient services with your account(s). Go to
                                                                                               wellsfargo.com or call the number above if you have
                                                                                               questions or if you would like to add new services.

                                                                                               Online Banking           ✓       Direct Deposit
                                                                                               Online Bill Pay                  Auto Transfer/Payment
                                                                                               Online Statements        ✓       Overdraft Protection
                                                                                               Mobile Banking                   Debit Card
                                                                                               My Spending Report       ✓       Overdraft Service




Summary of accounts

Checking/Prepaid and Savings
                                                                                                             Ending balance                      Ending balance
Account                                                  Page                 Account number                  last statement                      this statement
                                 SM
Wells Fargo Opportunity Checking                          2                                                      1,895,854.13                      1,768,399.72
                                 SM
Wells Fargo Opportunity Checking                          5                                                         25,442.96                         19,560.57

                                                         Total deposit accounts                              $1,921,297.09                       $1,787,960.29




                                                                              8
      (348)
     Sheet Seq = 0105681
     Sheet 00001 of 00004
        19-10747-shl                Doc 156          Filed 08/14/19             Entered 08/14/19 14:06:49                          Main Document
July 31, 2019     ■   Page 2 of 8
                                                                              Pg 9 of 23




                                                                            SM
Wells Fargo Opportunity Checking

Activity summary                                                                                           Account number:

       Beginning balance on 7/1                                     $1,895,854.13                          JEFFREY L LIDDLE
       Deposits/Additions                                              63,720.33                           DEBTOR IN POSSESSION
                                                                                                           CH11 CASE #19-10747 (SNY)
       Withdrawals/Subtractions                                      - 191,174.74
                                                                                                           New York account terms and conditions apply
       Ending balance on 7/31                                    $1,768,399.72
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 026012881



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




Transaction history

                          Check                                                                                     Deposits/         Withdrawals/          Ending daily
       Date              Number     Description                                                                     Additions         Subtractions              balance
       7/1                  147     Check                                                                                                   245.00
       7/1                  151     Check                                                                                                   300.00         1,895,309.13
       7/2                  163     Check                                                                                                    42.04
       7/2                  159     Check                                                                                                 1,600.00
       7/2                  146     Check                                                                                                   200.00
       7/2                  156     Check                                                                                                 2,721.88
       7/2                  154     Check                                                                                                 7,902.53
       7/2                   15     Check                                                                                                 2,500.00         1,880,342.68
       7/3                          Wire Trans Svc Charge - Sequence: 190703095982 Srf#                                                      30.00
                                    Trn#190703095982 Rfb#
       7/3                          WT Fed#09990 Jpmorgan Chase Ban /Ftr/Bnf=Paychex, Inc. Srf#                                           18,025.84
                                    Trn#190703095982 Rfb#
       7/3                    158   Check                                                                                                  7,800.00
       7/3                    160   Check                                                                                                  5,605.75
       7/3                    148   Check                                                                                                    470.00        1,848,411.09
       7/5                    149   Check                                                                                                  8,214.25        1,840,196.84
       7/8                          Edeposit IN Branch/Store 07/08/19 12:52:50 Pm 1156 Avenue of                    19,636.75
                                    The Americas New York NY
       7/8                          Purchase authorized on 07/04 Olish Farms Eastport NY                                                     124.48        1,859,709.11
                                    S389185540804932 Card 3420
       7/9                          Purchase authorized on 07/08 AT&T*Bill Payment                                                           266.96        1,859,442.15
                                    WWW.ATT.Com TX S469189656261962 Card 3420
       7/10                   164   Cashed Check                                                                                             130.00
       7/10                   165   Cashed Check                                                                                             843.00
       7/10                   157   Check                                                                                                  1,050.00        1,857,419.15
       7/11                   170   Check                                                                                                 15,973.21        1,841,445.94
       7/12                         Wire Trans Svc Charge - Sequence: 190712057348 Srf#                                                       30.00
                                    Trn#190712057348 Rfb#
       7/12                         Wire Trans Svc Charge - Sequence: 190712056412 Srf#                                                       30.00
                                    Trn#190712056412 Rfb#
       7/12                         WT Fed#05278 Citibank, N.A. /Ftr/Bnf=The Benefit Practice Srf#                                        34,000.00
                                    Trn#190712057348 Rfb#
       7/12                                                                                                                                6,160.00
                                                                #
       7/12                  163 Check                                                                                                     2,888.34        1,798,337.60
       7/15                      Purchase authorized on 07/12 Parnells Restauran New York NY                                                 137.70
                                 S309194031904124 Card 3420
       7/15               331619 Check                                                                                                       560.00
       7/15                  162 Check                                                                                                       325.35        1,797,314.55




                                                                                    9
      19-10747-shl                Doc 156         Filed 08/14/19 Entered 08/14/19 14:06:49                   Main Document
July 31, 2019   ■   Page 3 of 8
                                                                Pg 10 of 23




Transaction history (continued)

                           Check                                                                 Deposits/    Withdrawals/   Ending daily
      Date                Number Description                                                     Additions    Subtractions       balance
      7/16                        Wire Trans Svc Charge - Sequence: 190716135361 Srf#                                30.00
                                  Trn#190716135361 Rfb#
      7/16                        Purchase authorized on 07/15 Peking Duck House New York NY                        66.87
                                  S309196649153234 Card 3420
      7/16                        WT Seq135361 Richard J Lynne CPA PC /Bnf= Srf#                                  7,000.00   1,790,217.68
                                  Trn#190716135361 Rfb#
      7/17                        Edeposit IN Branch/Store 07/17/19 12:20:42 Pm 1156 Avenue of   11,767.33                   1,801,985.01
                                  The Americas New York NY
      7/18                        Wire Trans Svc Charge - Sequence: 190718095002 Srf#                               30.00
                                  Trn#190718095002 Rfb#
      7/18                        WT Fed#00098 Jpmorgan Chase Ban /Ftr/Bnf=Paychex, Inc. Srf#                    20,241.43
                                  Trn#190718095002 Rfb#
      7/18                  1727 Check                                                                               56.52
      7/18                    141 Check                                                                          38,586.66   1,743,070.40
      7/19                        Wire Trans Svc Charge - Sequence: 190719155366 Srf#                                30.00
                                  Trn#190719155366 Rfb#
      7/19                        WT Fed#06755 Citibank, N.A. /Ftr/Bnf=Foley Hoag LLP Srf#                        1,717.00
                                  Trn#190719155366 Rfb#
      7/19                    173 Check                                                                            126.28    1,741,197.12
      7/22                        Edeposit IN Branch/Store 07/22/19 03:00:30 Pm 1156 Avenue of   21,862.25
                                  The Americas New York NY
      7/22                        Purchase authorized on 07/19 Au Cheval Nyc New York NY                            72.16
                                  S389200666103689 Card 3420
      7/22                        Purchase authorized on 07/19 Rosa Mexicano - Fe New York NY                       87.10
                                  S469201010178609 Card 3420
      7/22                        Non-WF ATM Withdrawal authorized on 07/20 994 1St Ave New                        203.00
                                  York NY 00589201505464435 ATM ID NY2501 Card 3420
      7/22                        ATM Access Fee Reimbursement                                        3.00
      7/22                        Purchase authorized on 07/21 Freeconferencecall 877-216-7555                      23.42    1,762,676.69
                                  CA S589202262648804 Card 3420
      7/23                    174 Check                                                                            215.20
      7/23                  ^ 171 AT&T Services Checkpaymt 072319 00171 992043347530194                            435.06    1,762,026.43
      7/25                        WT Fed#01945 Citibank NA Nybd C /Org=Jeffrey L. Liddle Srf#     3,701.00
                                  G0192063207101 Trn#190725094483 Rfb#
      7/25                        Wire Trans Svc Charge - Sequence: 190725094483 Srf#                               15.00
                                  G0192063207101 Trn#190725094483 Rfb#
      7/25                    168 Check                                                                             48.00
      7/25                    169 Check                                                                             65.00    1,765,599.43
      7/26                    166 Check                                                                             59.00    1,765,540.43
      7/29                    177 Check                                                                            270.00
      7/29                    175 Check                                                                            649.72
      7/29                    167 Check                                                                             95.99    1,764,524.72
      7/30                                                                                        6,750.00
                                                                                    0
      7/30                        Wire Trans Svc Charge - Sequence: 190730084816 Srf#                               30.00
                                  Trn#190730084816 Rfb#
      7/30                        Wire Trans Svc Charge - Sequence: 190730085225 Srf#                               30.00
                                  Trn#190730085225 Rfb#
      7/30                        Wire Trans Svc Charge - Sequence: 190730141148 Srf#                               15.00
                                  5581900211Es Trn#190730141148 Rfb# Ppl of 19/07/30




                                                                            10

    Sheet Seq = 0105682
        19-10747-shl               Doc 156         Filed 08/14/19 Entered 08/14/19 14:06:49                                     Main Document
July 31, 2019     ■   Page 4 of 8
                                                                 Pg 11 of 23




Transaction history (continued)

                         Check                                                                                  Deposits/         Withdrawals/         Ending daily
       Date             Number Description                                                                      Additions         Subtractions             balance
       7/30                    WT Fed#08609 Citibank N.A. /Ftr/Bnf=Jeffrey Liddle Srf#                                                1,400.00
                               Trn#190730084816 Rfb#
       7/30                    WT Fed#08620 Citibank N.A. /Ftr/Bnf=Tara Liddle Srf#                                                   1,400.00        1,768,399.72
                               Trn#190730085225 Rfb#
       Ending balance on 7/31                                                                                                                        1,768,399.72
       Totals                                                                                                 $63,720.33          $191,174.74

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.

       ^ Converted check: Check converted to an electronic format by your payee or designated representative. Checks converted to electronic format cannot be
         returned, copied or imaged.




Summary of checks written          (checks listed are also displayed in the preceding Transaction history)

       Number            Date                 Amount         Number            Date                 Amount          Number            Date                 Amount
       15                7/2                 2,500.00        158               7/3                 7,800.00         168               7/25                      48.00
       141 *             7/18               38,586.66        159               7/2                 1,600.00         169               7/25                      65.00
       146 *             7/2                   200.00        160               7/3                 5,605.75         170               7/11               15,973.21
       147               7/1                   245.00        162 *             7/15                  325.35         171               7/23                     435.06
       148               7/3                   470.00        163               7/2                    42.04         173 *             7/19                     126.28
       149               7/5                 8,214.25        163               7/12                2,888.34         174               7/23                     215.20
       151 *             7/1                   300.00        164               7/10                  130.00         175               7/29                     649.72
       154 *             7/2                 7,902.53        165               7/10                  843.00         177 *             7/29                     270.00
       156 *             7/2                 2,721.88        166               7/26                   59.00         1727 *            7/18                      56.52
       157               7/10                1,050.00        167               7/29                   95.99         331619 *          7/15                     560.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 07/01/2019 - 07/31/2019                                                Standard monthly service fee $10.00                 You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                  This fee period


                                                                                                                                                                3
       Have any ONE of the following account requirements

                                                                                                                                                                3
         · Minimum daily balance                                                                                    $1,500.00                $1,741,197.12      ✔



                                                                                                                                                                3
         · Total amount of qualifying direct deposits                                                                $500.00                         $0.00
         · Total number of posted debit card purchases or posted debit card payments of                                    10                            7
           bills in any combination
       JL/JL




        IMPORTANT ACCOUNT INFORMATION

Effective August 19, 2019, there will be changes to Service fees for Overdraft and Returned Items.




                                                                                11
        19-10747-shl                Doc 156          Filed 08/14/19 Entered 08/14/19 14:06:49                                      Main Document
July 31, 2019     ■   Page 5 of 8
                                                                   Pg 12 of 23




We may assess an overdraft fee for any item we pay into overdraft, and we may assess a returned item fee for any item returned
unpaid. We limit our overdraft and/or returned item fees to three (3) per business day. We will not assess an overdraft or Non-Sufficient
Funds/NSF fee on items of $5 or less. If both your ending daily account balance and available balance are overdrawn by $5 or less after
we have processed all of your transactions, we will not assess an overdraft fee on the items. No overdraft fee will be assessed on ATM
and every day (one-time) debit card transactions unless Debit Card Overdraft Service is added to your account                 .

                                                                            SM
Wells Fargo Opportunity Checking

Activity summary                                                                                           Account number:

       Beginning balance on 7/1                                      $25,442.96                            JEFFREY L LIDDLE
       Deposits/Additions                                                   3.00                           DEBTOR IN POSSESSION
                                                                                                           CH11 CASE 19-10747(SNY)
       Withdrawals/Subtractions                                       - 5,885.39
                                                                                                           New York account terms and conditions apply
       Ending balance on 7/31                                       $19,560.57
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 026012881



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




Transaction history

                             Check                                                                                  Deposits/         Withdrawals/          Ending daily
       Date                 Number Description                                                                      Additions         Subtractions              balance
       7/1                         Purchase authorized on 06/29 7-Eleven Manorville NY                                                       30.97
                                   P00000000677458552 Card 9425
       7/1                         Purchase authorized on 06/29 Simchick Meats New York NY                                                    98.00
                                   S309180713843360 Card 9425
       7/1                         ATM Withdrawal authorized on 07/01 1156 Ave of The Americas                                               300.00             25,013.99
                                   New York NY 0005064 ATM ID 0013W Card 9425
       7/3                         ATM Withdrawal authorized on 07/03 1156 Ave of The Americas                                               300.00             24,713.99
                                   New York NY 0000163 ATM ID 0012P Card 9425
       7/5                         Purchase authorized on 07/03 Mylife.Com 888-704 888-704-1900                                               41.85
                                   CA S389184660608845 Card 9425
       7/5                         Purchase authorized on 07/03 Mylife.Com 888-704 888-704-1900                                                1.00
                                   CA S389184660780794 Card 9425
       7/5                         Purchase authorized on 07/03 Ethosgallery51St New York NY                                                 153.51
                                   S589185031700638 Card 9425
       7/5                         Purchase authorized on 07/05 Speedway 07895 Quogue NY                                                      41.96
                                   P00469186644355086 Card 9425
       7/5                         Non-WF ATM Withdrawal authorized on 07/05 115 Montauk                                                     303.00
                                   Highway Westhampton B NY 00389186654212921 ATM ID
                                   Tw04A968 Card 9425
       7/5                         ATM Access Fee Reimbursement                                                          3.00                                   24,175.67
       7/9                         ATM Withdrawal authorized on 07/09 1156 Ave of The Americas                                               300.00             23,875.67
                                   New York NY 0001382 ATM ID 0012P Card 9425
       7/10                        ATM Withdrawal authorized on 07/10 1156 Ave of The Americas                                               300.00             23,575.67
                                   New York NY 0001714 ATM ID 0012P Card 9425
       7/15                        Purchase authorized on 07/11 Mylife.Com 888-704 888-704-1900                                               19.95
                                   CA S309192462371202 Card 9425
       7/15                        Purchase authorized on 07/13 Midtown Catch New York NY                                                     34.50
                                   S389194533594365 Card 9425
       7/15                        Purchase authorized on 07/13 Simchick Meats New York NY                                                    60.20
                                   S589194538333057 Card 9425




                                                                                   12

      Sheet Seq = 0105683
        19-10747-shl              Doc 156          Filed 08/14/19 Entered 08/14/19 14:06:49                                    Main Document
July 31, 2019     ■   Page 6 of 8
                                                                 Pg 13 of 23




Transaction history (continued)

                         Check                                                                                  Deposits/         Withdrawals/         Ending daily
       Date             Number Description                                                                      Additions         Subtractions             balance
       7/15                    Purchase authorized on 07/13 Ideal Cheese Shop. New York NY                                              113.86
                               S589194550792163 Card 9425
       7/15                    Purchase authorized on 07/13 Morton Wms Scrlt 1031 1St New                                                70.00
                               York NY P00589194578552919 Card 9425
       7/15                    ATM Withdrawal authorized on 07/15 1156 Ave of The Americas                                              300.00           22,977.16
                               New York NY 0008963 ATM ID 0013W Card 9425
       7/17                    ATM Withdrawal authorized on 07/17 1156 Ave of The Americas                                              300.00           22,677.16
                               New York NY 0003780 ATM ID 0012P Card 9425
       7/22                    Purchase authorized on 07/20 Midtown Catch New York NY                                                    58.00
                               S309201500794770 Card 9425
       7/22                    Purchase authorized on 07/20 Simchick Meats New York NY                                                   87.50
                               S469201525923334 Card 9425
       7/22                    Purchase authorized on 07/20 Ideal Cheese Shop. New York NY                                               71.45
                               S589201530766584 Card 9425
       7/22                    ATM Withdrawal authorized on 07/22 1156 Ave of The Americas                                              300.00           22,160.21
                               New York NY 0005127 ATM ID 0012P Card 9425
       7/25                    ATM Withdrawal authorized on 07/25 1156 Ave of The Americas                                              300.00           21,860.21
                               New York NY 0001707 ATM ID 0013W Card 9425
       7/26                    ATM Withdrawal authorized on 07/26 1156 Ave of The Americas                                              300.00           21,560.21
                               New York NY 0006367 ATM ID 0012P Card 9425
       7/29                    Purchase authorized on 07/27 Duane Reade Sto 931 1St A New                                                54.65
                               York NY P00389208552294281 Card 9425
       7/29                    Purchase authorized on 07/27 Ideal Cheese Shop. New York NY                                              104.00
                               S309208560937860 Card 9425
       7/29                    Purchase authorized on 07/27 Simchick Meats New York NY                                                   96.00
                               S389208578204160 Card 9425
       7/29                    Purchase authorized on 07/27 D Agostino #27 New York NY                                                   85.91
                               S589208588934882 Card 9425
       7/29                101 Check                                                                                                    934.80           20,284.85
       7/30                    Purchase authorized on 07/29 Nyctaxi9F29 Long Island C NY                                                 35.35
                               S589210591595784 Card 9425
       7/30                    ATM Withdrawal authorized on 07/30 1156 Ave of The Americas                                              300.00           19,949.50
                               New York NY 0007455 ATM ID 0012P Card 9425
       7/31                    Purchase authorized on 07/29 Antinori Restauran New York NY                                               88.93
                               S389210619366134 Card 9425
       7/31                    ATM Withdrawal authorized on 07/31 1156 Ave of The Americas                                              300.00           19,560.57
                               New York NY 0007755 ATM ID 0012P Card 9425
       Ending balance on 7/31                                                                                                                           19,560.57
       Totals                                                                                                       $3.00           $5,885.39

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written         (checks listed are also displayed in the preceding Transaction history)

       Number            Date                 Amount
       101               7/29                  934.80


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 07/01/2019 - 07/31/2019                                                Standard monthly service fee $10.00                You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                 This fee period
       Have any ONE of the following account requirements




                                                                                13
        19-10747-shl         Doc 156        Filed 08/14/19 Entered 08/14/19 14:06:49                       Main Document
                                                          Pg 14 of 23                                                            001/R1/04F000
     Citibank Client Services 000
     PO Box 6201                                                                                             000
     Sioux Falls, SD 57117-6201                                                                              CITIBANK, N. A.
                                                                                                             Account

                        JEFFREY L. LIDDLE                                                                    Statement Period
                                                                                                             Jul 1 - Jul 31, 2019
                        NEW YORK NY                         10003-4342

                                                                                                                          Page 1 of 4


    CITIBANK ACCOUNT AS OF JULY 31, 2019

     Relationship Summary:
     Checking                                          $1,763.60
     Savings                                               $0.00
     Investments                                           -----
     (not FDIC Insured)
     Loans                                                 -----
     Credit Cards                                          -----

     Checking                                                                                                                  Balance
       Interest Checking                                                                                                      $1,763.60
     Savings                                                                                                                   Balance
        Preferred Money Market                                                                                                   $0.00
     Total Checking and Savings at Citibank                                                                                   $1,763.60




    CITIBANK ACCOUNT PACKAGE FEES
.
.




              When determining your fees for this statement period, Citibank considered your combined average monthly
              balances during the prior month in all of your qualifying accounts that you asked us to combine. If you have
              a Citibank secured credit card, then Citibank will also include the balance in your Collateral Holding
              Account or your Certificate of Deposit that secures your Citibank credit card. These balances may be in
              accounts that are reported on other statements.

              *The Monthly Service Fee and non-Citibank ATM fees are waived with $10,000 or more in combined
              average monthly balances from deposits, retirement accounts, and investments.
                Fees*                                                                     Your Combined Balance Range
                                                                                                 $1,500-$5,999
                Monthly Service Fee                                                                  $25.00

              All fees assessed in this statement period, including non-Citibank ATM fees, will appear as charges on
              your next Citibank monthly statement (to the account that is currently debited for your monthly service fee).
              Please refer to your Client Manual-Consumer Accounts and Marketplace Addendum booklet for details on
              how we determine your monthly fees and charges.
.



    CHECKING ACTIVITY


     Interest Checking
                                                                                       Beginning Balance:                     $1,946.43
                                                                                       Ending Balance:                        $1,763.60


                                                                    14
         19-10747-shl               Doc 156           Filed 08/14/19 Entered 08/14/19 14:06:49                                     Main Document
                                                                    Pg 15 of 23                                                                              001/R1/04F000
  JEFFREY L. LIDDLE                                                            Account                            Page 2 of 4
                                                                               Statement Period - Jul 1 - Jul 31, 2019

  CHECKING ACTIVITY                                                                                                                                      Continued


    Date Description                                                                    Amount Subtracted               Amount Added                      Balance
    07/01 Monthly Service Fee                                                                       25.00                                                 1,921.43
    07/22 Citibank Global Transfer 07/22 05:24p                                                  1,400.00                                                   521.43
             0005262188402719917 190722CITIBANK ONLINE
             TARA LIDDLE
    07/23 Debit Card Purchase 07/20 03:30p #2192                                                          54.43
             1ST AVE VINTNER         NEW YORK        NY 19203
             Food & Beverages
    07/23 Debit Card Purchase 07/20 03:27p #2192                                                          63.41                                             403.59
             D AGOSTINO #27          NEW YORK       NY 19203
             Food & Beverages
    07/24 ACH Electronic Credit XXSOCIAL SECURITY FOR JEFF L LIDDLE                                                              3,701.00                 4,104.59
    07/25 Fee for Domestic Funds Transfer                                                                25.00
    07/25 Outgoing Domestic Funds Transfer                                                            3,701.00                                              378.59
             CBOL WIRE TO Jeffrey L Liddle, DIP #690033161
    07/30    Incoming Wire Transfer WIRE FROM JEFFREY L LIDDLE                                                                   1,400.00                 1,778.59
    07/31    Incoming Wire Transfer Fee INCOMING WIRE FEE                                                 15.00
    07/31    Interest for 31 days, Annual Percentage Yield Earned 0.01%                                                              0.01                 1,763.60
            Total Subtracted/Added                                                                    5,283.84                   5,101.01
     All transaction times and dates reflected are based on Eastern Time.

                                                                  Overdraft Protection
                                           As of       Source of Coverage                                            Amount
                                           07/31       Insured Money Market                                              $0

   Safety Check transfers will not exceed $99,999.99 per calendar month from your savings account, or per monthly period from
   your money market to cover overdrafts or use of uncollected funds in your checking account.




  SAVINGS ACTIVITY


    Preferred Money Market
                                                                                                           Beginning Balance:                                $0.00
                                                                                                           Ending Balance:                                   $0.00
       The balance in your Money Market Account is zero. Please note that if you maintain a zero balance for 90 consecutive
       days, we will consider the account inactive and will close it. We appreciate your business and we hope you will keep your
       account open. To do so, simply make a deposit.



  CUSTOMER SERVICE INFORMATION

  IF YOU HAVE QUESTIONS ON:                              YOU CAN CALL:                                           YOU CAN WRITE:
  Checking                                               888-248-4226                                            Citibank Client Services
  Savings / Money Market                                 (For Speech and Hearing                                 100 Citibank Drive
                                                         Impaired Customers Only                                 San Antonio, TX 78245-9966
                                                         TDD: 800-945-0258)

Please read the paragraphs below for important information on your accounts with us. Note that some of these products may not be available in all states or in all
packages.


The products reported on this statement have been combined onto one monthly statement at your request. The ownership and title of individual products reported here may be
different from the addressee(s) on the first page.


CHECKING AND SAVINGS
FDIC Insurance:
Products reported in CHECKING and SAVINGS are insured by the Federal Deposit Insurance Corporation. Please consult your Citibank Customer Manual for full details and
limitations of FDIC coverage.




                                                                                   15
    19-10747-shl              Doc 156   Filed 08/14/19 Entered 08/14/19 14:06:49                         Main Document
                                                      Pg 16 of 23

In re: Jeffrey Lew Liddle                      Case No. 19-10747
                            Debtor             Reporting Period: July 1, 2019 - July 31, 2019

                                                  DISBURSEMENTS

Payee                                Account   Date               Amount                                Purpose
Personal Disbursements
 7 Eleven Purchase                   WF DIP       7/1/2019                  $31   Groceries
 Simchick Meats                      WF DIP       7/1/2019                   98   Groceries
 Withdrawal - J. Liddle              WF DIP       7/1/2019                  300   Incidentals
 Bank Charges                        Citi         7/1/2019                   25   Monthly Service Fee
 Check #159 - Rent Payment           WF DIP       7/2/2019                1,600   Daughter's rent payment
 Check #146 - EZPass                 WF DIP       7/2/2019                  200   Tolls
 Check #158 - Personal Rent          WF DIP       7/3/2019                7,800   Rent payment
 Check #148 - Utilities              WF DIP       7/3/2019                  470   Payment for son's utilities
 Withdrawal - J. Liddle              WF DIP       7/3/2019                  300   Incidentals
 Mylife.com                          WF DIP       7/5/2019                   42   Background check
 Mylife.com                          WF DIP       7/5/2019                    1   Background check
 Ethos Gallery                       WF DIP       7/5/2019                  154   Dining
 Speedway                            WF DIP       7/5/2019                   42   Gas
 Withdrawal - J. Liddle              WF DIP       7/5/2019                  300   Incidentals
 Check #149 - College Tuition        WF DIP       7/8/2019                8,214   Tuition payment for son's college
 Olish Farms                         WF DIP       7/8/2019                  124   Groceries
 AT&T                                WF DIP       7/9/2019                  267   Bill payment - phone
 Withdrawal - J. Liddle              WF DIP       7/9/2019                  300   Incidentals
 Check #165 - PSEG                   WF DIP      7/10/2019                  130   Utilities
 Check #164 - PSEG                   WF DIP      7/10/2019                  843   Utilities
 Check #157 - Rent Payment           WF DIP      7/10/2019                1,050   Son's rent payment
 Withdrawal - J. Liddle              WF DIP      7/10/2019                  300   Incidentals
 Check #163 - VW Credit              WF DIP      7/12/2019                2,888   Car lease payment
 Parnells Restaurant                 WF DIP      7/15/2019                  138   Dining
 Check #150 - Garage                 WF DIP      7/15/2019                  560   Monthly parking
 Check #162 - UST Quarterly Fees     WF DIP      7/15/2019                  325   Quarterly Fee payment
 Mylife.com                          WF DIP      7/15/2019                   20   Background check
 Midtown Catch NY                    WF DIP      7/15/2019                   35   Groceries
 Simchick Meats                      WF DIP      7/15/2019                   60   Groceries
 Ideal Cheese                        WF DIP      7/15/2019                  114   Groceries
 Morton                              WF DIP      7/15/2019                   70   Groceries
 Withdrawal - J. Liddle              WF DIP      7/15/2019                  300   Incidentals
 Peking Duck                         WF DIP      7/16/2019                   67   Dining
 Withdrawal - J. Liddle              WF DIP      7/17/2019                  300   Incidentals
 Check #141 - Property Taxes         WF DIP      7/18/2019               38,587   Property taxes - Hamptons home
 Rosa Mexicano                       WF DIP      7/22/2019                   87   Dining
 Withdrawal - J. Liddle              WF DIP      7/22/2019                  200   Incidentals
 Midtown Catch                       WF DIP      7/22/2019                   58   Groceries
 Simchick Meats                      WF DIP      7/22/2019                   88   Groceries
 Ideal Cheese                        WF DIP      7/22/2019                   71   Groceries
 Withdrawal - J. Liddle              WF DIP      7/22/2019                  300   Incidentals
 Tara Liddle                         Citi        7/22/2019                1,400   Transfer to Tara Liddle
 D'Agostino                          Citi        7/23/2019                   63   Groceries
 First Avenue Vintner                Citi        7/23/2019                   54   Entertainment
 Check #171 - AT&T                   WF DIP      7/25/2019                  435   Bill payment - phone
 Check #168 - Sanitation Service     WF DIP      7/25/2019                   48   Utilities - Hamptons home
 Check #169 - NYC Dept. of Finance   WF DIP      7/25/2019                   65   Parking ticket
 Bank Charges                        WF DIP      7/25/2019                   15   Wire Fee
 Withdrawal - J. Liddle              WF DIP      7/25/2019                  300   Incidentals
 Bank Charges                        Citi        7/25/2019                   25   Wire Fee
 Check #166                          WF DIP      7/26/2019                   59   Son's parking ticket (Savannah)
 Withdrawal - J. Liddle              WF DIP      7/26/2019                  300   Incidentals
 Check #177                          WF DIP      7/29/2019                  270   Sprinkler maintenance - Hamptons home
 Check #175 - UST Quarterly Fee      WF DIP      7/29/2019                  650   Quarterly Fee payment - balance due
 Check #167 - Amsher Collections     WF DIP      7/29/2019                   96   Bill payment - cable (DirectTV)
 Duane Reade                         WF DIP      7/29/2019                   55   Personal care items
 Ideal Cheese                        WF DIP      7/29/2019                  104   Groceries
 Simchick Meats                      WF DIP      7/29/2019                   96   Groceries
 D'Agostino                          WF DIP      7/29/2019                   86   Groceries
 Check #101 - Wine & Food Society    WF DIP      7/29/2019                  935   Membership Dues
 Bank Charges                        WF DIP      7/30/2019                   15   Wire Fee

                                                                                                             FORM MOR 2 Disbursements
                                                                                                                               2/2008
                                                             16
                                                                                                                        PAGE 8 OF 15
                          19-10747-shl   Doc 156   Filed 08/14/19 Entered 08/14/19 14:06:49             Main Document
                                                                 Pg 17 of 23



In re: Jeffrey Lew Liddle                              Case No. 19-10747
                            Debtor                     Reporting Period: July 1, 2019 - July 31, 2019

                                                          DISBURSEMENTS

Payee                                    Account       Date               Amount                                  Purpose
 Tara Liddle                             WF DIP          7/30/2019              1,400    Transfer to Tara Liddle
 Bank Charges                            WF DIP          7/30/2019                 30    Wire Fee
 Bank Charges                            WF DIP          7/30/2019                 30    Wire Fee
 NYC Taxi                                WF DIP          7/30/2019                 35    Taxi
 Withdrawal - J. Liddle                  WF DIP          7/30/2019                300    Incidentals
 Citibank                                WF DIP          7/30/2019                  -    $1,400 transferred to Citibank from Wells account
 Antinori Restaurant                     WF DIP          7/31/2019                 89    Dining
 Withdrawal - J. Liddle                  WF DIP          7/31/2019                300    Incidentals
 Bank Charges                            Citi            7/31/2019                 15    Wire Fee


Total Personal Disbursements                                                    74,129

L&R Disbursements
 Check #147 - NYC Bar                    WF DIP           7/1/2019                $245   Attorney Bar dues
 Check #151 - FedBarCouncil              WF DIP           7/1/2019                 300   Dues
 Check #163 - Reimbursement              WF DIP           7/2/2019                  42   Employee reimbursement for expenses
 Check #156 - Solarus                    WF DIP           7/2/2019               2,722   IT Provider
 Check #154 - Globe Storage              WF DIP           7/2/2019               7,903   Monthly storage
 Check #155 - CNA Surety                 WF DIP           7/2/2019               2,500   Firm profit sharing plan insurance
 Bank Charges                            WF DIP           7/3/2019                  30   Wire Fee
 Payroll                                 WF DIP           7/3/2019              18,026   Attorney and Staff payroll
 Check #160 - Oxford Health              WF DIP           7/3/2019               5,606   Health Insurance
 Check #170 - Rent Payment               WF DIP          7/11/2019              15,973   Office Rent
 Bank Charges                            WF DIP          7/12/2019                  30   Wire Fee
 Bank Charges                            WF DIP          7/12/2019                  30   Wire Fee
 Benefit Practice Group                  WF DIP          7/12/2019              34,000   Professional services (profit sharing plans)
 Client Expense                          WF DIP          7/12/2019               6,160   Attorney Fees
 Bank Charges                            WF DIP          7/16/2019                  30   Wire Fee
 Richard Lynne CPA                       WF DIP          7/16/2019               7,000   Professional services (profit sharing plans)
 Bank Charges                            WF DIP          7/18/2019                  30   Wire Fee
 Payroll                                 WF DIP          7/18/2019              20,241   Attorney and Staff payroll
 Check #1727 - Reimbursement             WF DIP          7/18/2019                  57   Employee reimbursement for client expenses
 Bank Charges                            WF DIP          7/19/2019                  30   Wire Fee
 Foley Hoag                              WF DIP          7/19/2019               1,717   Filing Fee for Liddle & Robinson
 Check # 173 - Reimbursement             WF DIP          7/19/2019                 126   Employee reimbursement for Office Supplies
 FreeConference                          WF DIP          7/22/2019                  23   Conference Call Provider
 Au Cheval                               WF DIP          7/22/2019                  72   Business Lunch
 Check #174 - PACER                      WF DIP          7/23/2019                 215   Court document retrieval service

Total L&R Disbursements                                                       $123,108

Total Disbursements for the Month                                             $197,237




                                                                                                                      FORM MOR 2 Disbursements
                                                                                                                                        2/2008
                                                                     17
                                                                                                                                 PAGE 9 OF 15
                               19-10747-shl     Doc 156      Filed 08/14/19 Entered 08/14/19 14:06:49           Main Document
                                                                           Pg 18 of 23



In re: Jeffrey Lew Liddle                                              Case No. 19-10747
                    Debtor                                             Reporting Period: July 1, 2019 - July 31, 2019

                                                              BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from
post-petition obligations.

                                                                                               Book Value End of        Book Value on Petition
                                                                                                Current Month                   Date
ASSETS
Schedule A: Real Property
 Primary Residence                                                                         $                       -    $                    -

 Other Property (attach schedule)                                                                        4,300,000                  4,300,000
Total Real Property Assets                                                                 $             4,300,000      $           4,300,000

Schedule B: Personal Property
 Cash on Hand                                                                                                  500                        700
                   (1)
 Bank Accounts                                                                                           2,066,919                        700
 Security Deposits                                                                                             973                          -
 Household Goods & Furnishings                                                                               4,000                      4,000
 Books, Pictures, Art (2)                                                                                  109,500                    109,500
 Apparel                                                                                                     3,500                      3,500
 Furs and Jewelry                                                                                            1,150                      1,150
 Sports Equipment                                                                                            1,000                      1,000
 Insurance Policies                                                                                              -                          -
 Annuities                                                                                                       -                          -
 Education IRAs                                                                                                  -                          -
 Retirement & Profit Sharing                                                                                 6,445                      6,445
 Stocks                                                                                                          -                          -
 Partnerships & Joint Ventures                                                                                   -                          -
 Government & Corporate Bonds                                                                                    -                          -
 Accounts Receivable                                                                                             -                          -
 Alimony, maintenance, support or property settlements                                                           -                          -
 Other Liquidated Debts                                                                                          -                          -
 Equitable Interests in Schedule A property                                                                      -                          -
 Contingent Interests                                                                                            -                          -
 Other Claims                                                                                                    -                          -
 Patents & Copyrights                                                                                            -                          -
 Licenses & Franchises                                                                                           -                          -
 Customer Lists                                                                                                  -                          -
 Autos, Trucks & Other Vehicles                                                                                  -                          -
 Boats & Motors                                                                                                  -                          -
 Aircraft                                                                                                        -                          -
 Office Equipment                                                                                            2,500                      2,500
 Machinery, supplies, equipment used for business                                                                -                          -
 Inventory                                                                                                       -                          -
 Animals                                                                                                         -                          -
 Crops                                                                                                           -                          -
 Farming Equipment                                                                                               -                          -
 Farm Supplies                                                                                                   -                          -
 Other Personal Property (attach schedule)                                                                 129,000                    129,000
Total Personal Property Assets                                                             $             2,325,487      $             258,495

Total Assets (3)                                                                           $             6,625,487      $           4,558,495




                                                                                                                                                 FORM MOR 3 BS
                                                                                                                                                         2/2008
                                                                                                                                                  PAGE 10 OF 15
                                                                                18
                                  19-10747-shl     Doc 156     Filed 08/14/19 Entered 08/14/19 14:06:49             Main Document
                                                                             Pg 19 of 23



In re: Jeffrey Lew Liddle                                                 Case No. 19-10747
                    Debtor                                                Reporting Period: July 1, 2019 - July 31, 2019

                                                                 BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from
post-petition obligations.

                                                                                                 Book Value End of        Book Value on Petition
                                                                                                  Current Month                   Date
LIABILITIES
Liabilities Not Subject to Compromise
 Federal Income Taxes (not deducted from wages)                                              $                        -   $                    -
 FICA/Medicare (not deducted from wages)                                                                              -                        -
 State Taxes (not deducted from wages)                                                                                -                        -
 Real Estate Taxes                                                                                                    -                        -
 Other Taxes (attach schedule)                                                                                        -                        -
 Professional Fees                                                                                              679,270                        -
 Other Post-petition Liabilities (list creditors)                                                                     -                        -
   Personal:
     South Fork Storage                                                                                           3,889                        -
     Long Island Wine Transporters & Storage                                                                      1,800                        -
     VW Credit (Car Payment)                                                                                        963                        -
 Liddle & Robinson:
     Globe Storage & Moving                                                                                      15,805                        -
     Iron Mountain                                                                                               16,244
Total Post-Petition Liabilities                                                              $                  717,970   $                    -

Liabilities Subject to Compromise (Pre-Petition)
 Secured Debt                                                                                $              2,921,271     $           2,921,271
 Secured Debt - Disputed                                                                                    6,546,449                 6,546,449
 Priority Unsecured Debt                                                                                      252,874                   252,874
  Unsecured Debt (4)                                                                                        1,139,311                 1,139,311
                                 (4)
 Unsecured Debt - Disputed                                                                                56,669,790                 56,669,790
Total Liabilities Subject to Compromise                                                      $            67,529,695      $          67,529,695

Total Liabilities                                                                            $            68,247,665      $          67,529,695

Notes
(1)
      Includes separate property of Tara Liddle with regards to her share of the sale proceeds - ~$1,090,604.
(2)
      Jointly owned with Tara Liddle. Debtor only assets worth $9,500.
(3)
      Excludes value attributable to Mr. Liddle's interest in Liddle & Robinson. Law firm valuation is pending.
(4)
      Unsecured debt amounts adjusted to remove claims incorrectly listed on the Schedules of Assets and Liabilities.
      Amounts already reflected in Secured Debt.




                                                                                                                                                   FORM MOR 3 BS
                                                                                                                                                           2/2008
                                                                                                                                                    PAGE 11 OF 15
                                                                                   19
                            19-10747-shl     Doc 156     Filed 08/14/19 Entered 08/14/19 14:06:49               Main Document
                                                                       Pg 20 of 23



In re: Jeffrey Lew Liddle                           Case No. 19-10747
                      Debtor                        Reporting Period: July 1, 2019 - July 31, 2019

                                          BALANCE SHEET - OTHER SCHEDULES

Description                                                         Amount                           Comment
Real Property
 560 Main Street, Quiogue NY 11978                                   $3,500,000 Single-family home
 554 Main Street, Quiogue NY 11978                                      800,000 Single-family home
Total Real Property                                                  $4,300,000

Other Personal Property
          (1)
  Wine                                                                 $125,000 Estimated value of wine cases
                (2)
 Bath Cabin                                                               4,000 Two bath cabins at Swordfish Beach Club
Total Other Personal Property                                          $129,000



Notes
(1)
      Jointly owned with Tara Liddle and Mr. Liddle's daughter.
(2)
      Jointly owned with Tara Liddle.




                                                                                                                            FORM MOR 3 Other Schedule
                                                                                                                                               2/2008
                                                                             20
                                                                                                                                      PAGE 12 OF 15
                               19-10747-shl            Doc 156           Filed 08/14/19 Entered 08/14/19 14:06:49                  Main Document
                                                                                       Pg 21 of 23

In re Jeffrey Lew Liddle                                                Case No. 19-10747
      Debtor                                                   Reporting Period: July 1, 2019 - July 31, 2019


                                        SUMMARY OF UNPAID POST-PETITION DEBTS


                                                                                         Number of Days Past Due
                                                          Current           0-30         31-60           61-90         Over 91     Total
     Mortgage                                                       $0
     Rent                                                           -
     Secured Debt/Adequate Protection                               -
     Payments
     Professional Fees                                       679,270
     Other Post-Petition debt (list creditor)
     Personal:
       South Fork Storage                                      1,944            1,944
       Long Island Wine Transporters &                           300               300           300             300         600
       Storage
       VW Credit (Car Payment)                                   963
       Real Estate Taxes                                            -
       Total Personal                                          3,207            2,244            300             300         600


     Liddle & Robinson
       Globe Storage & Moving                                  7,903            7,903
       Iron Mountain                                           2,707            2,707         2,707          2,707         5,415
     Total L&R                                                10,610           10,610         2,707          2,707         5,415




     Total Post-petition Debts                               693,087           12,854         3,007          3,007         6,015


     Explain how and when the Debtor intends to pay any past due post-petition debts.
     Delay due to timing and invoice reconciliation.




                                                                                                                                                   FORM MOR-4 (INDV)
                                                                                                                                                              2/2008
                                                                                                                                                       PAGE 13 OF 15
                                                                                               21
                 19-10747-shl      Doc 156     Filed 08/14/19 Entered 08/14/19 14:06:49              Main Document
                                                             Pg 22 of 23




In re Jeffrey Lew Liddle                                                                Case No. 19-10747
      Debtor                                                                   Reporting Period: July 1, 2019 - July 31, 2019


                             POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                      AND ADEQUATE PROTECTION PAYMENTS

                                                                                      AMOUNT PAID
                                                                                        DURING
                NAME OF CREDITOR               SCHEDULED MONTHLY PAYMENT DUE            MONTH       TOTAL UNPAID POST-PETITION
                                                            NONE




                                                                     TOTAL PAYMENTS




                                                 INSTALLMENT PAYMENTS

                                                                                        PERIOD         PAYMENT AMOUNT &
                  TYPE OF POLICY                           CARRIER                     COVERED            FREQUENCY
     Homeowners / Auto / Personal Property   The Cincinnati Insurance Companies             2019 $8,250.50 / Quarter
     Firm Malpractice Insurance              AFCO                                           2019 $5,717.82 / Month
     Firm Medical / Health Coverage          UnitedHealthcare Oxford                        2019 $5,293.35 / Month




                                                                                                                                 FORM MOR-5 (INDV)
                                                                                                                                            2/2008
                                                                                                                                     PAGE 14 OF 15


                                                                  22
                      19-10747-shl         Doc 156       Filed 08/14/19 Entered 08/14/19 14:06:49              Main Document
                                                                       Pg 23 of 23




In re Jeffrey Lew Liddle                                                               Case No. 19-10747
      Debtor                                                                  Reporting Period: July 1, 2019 - July 31, 2019



                                DEBTOR QUESTIONNAIRE
     Must be completed each month. If the answer to any of the                Yes       No
     questions is “Yes”, provide a detailed explanation of each item.
     Attach additional sheets if necessary.
     Have any funds been disbursed from any account other than a              X
   1 debtor in possession account this reporting period?
     Is the Debtor delinquent in the timely filing of any post-petition tax              X
   2 returns?
                                                                              X
       Are property insurance, automobile insurance, or other necessary
   3   insurance coverages expired or cancelled, or has the debtor received
       notice of expiration or cancellation of such policies?
       Is the Debtor delinquent in paying any insurance premium                          X
   4   payment?
       Have any payments been made on pre-petition liabilities this           X
   5   reporting period?
   6   Are any post petition State or Federal income taxes past due?                     X
   7   Are any post petition real estate taxes past due?                                 X
   8   Are any other post petition taxes past due?                                       X
                                                                                         X
   9 Have any pre-petition taxes been paid during this reporting period?
  10 Are any amounts owed to post petition creditors delinquent?              X
     Have any post petition loans been received by the Debtor from any                   X
  11 party?
  12 Is the Debtor delinquent in paying any U.S. Trustee fees?                           X
     Is the Debtor delinquent with any court ordered payments to                         X
  13 attorneys or other professionals?




                                                                                                                               FORM MOR-6 (INDV)
                                                                                                                                          2/2008
                                                                                                                                   PAGE 15 OF 15


                                                                              23
